DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 11, 14-21 and 24 are pending.
Claims 11, 14-21 and 24 are rejected.
Claims 1-10 and 12-13 are canceled.


 Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive. 
The claimed molar ratio of CO, dimethyl and H2 are disclosed and/or suggested by Salciccioli (see paragraphs 0032-0033).  The claimed limitation wherein the first and second reaction zones are in the same fixed reactor is disclosed and/or suggested by Salciccioli (see paragraphs 0034 and 0040).  The claimed reaction temperatures and pressures are disclosed and/or suggested by Salciccioli (see paragraph 0039).  Further, it is known that the reaction conditions are controlled to obtain a desired ratio of methanol to ethanol (see for instance paragraph 0025).  Thus, the examiner has considered the claimed reaction temperatures and molar ratio of CO, dimethyl and H2 In re Aller et al., (CCPA 1955) 220 F2d 454, 105 USPQ 233.  Further, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  See MPEP 716.02 (b).  
	Wegman, Deeley and/or Baerlocher were used to show that the specific solid acid zeolite catalysts utilized in the carbonylation were known and in particular that it was known to these catalysts for the carbonylation of dimethyl ether to methyl acetate.  Thus, Wegman, Deeley and/or Baerlocher disclose the claimed feature which was lacking in Salciccioli.
For the above reasons, claims 11, 14-21 and 24 remain rejected under 35 U.S.C. 103 as being unpatentable over Salciccioli et al. (US 2017/0022129 A1) in view of Wegman et al. (US 6,521,783 B1),  Deeley et al. (US 2010/0121099 A1) and Baerlocher et al. (Atlas of Zeolite Framework Types, Fifth Revised Edition, 2001, pages 1-308).   Nonetheless, the rejection is being modified due to the amendment to claim 11, which changes the solid acid catalyst to MOR-py.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 15 and 16 require that the first reaction zone and/or second reaction zone are in a fixed bed/fixed reactor or the same fixed reactor.  However, claim 11 from which these claims depend already require the first and second reaction zones are in the same fixed reactor.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation "or the first reaction zone and the second reaction zone are respectively in different reactors connected in series" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim because claim 11 limits the first and second reaction zone to be carried out in the same fixed reactor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 11, 14-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Salciccioli et al. (US 2017/0022129 A1) in view of Liu et al. (“Stability Enhancement of H-Mordenite in Dimethyl Ether Carbonylation to Methyl Acetate by Pre-absorption of Pyridine”, Chinese Journal of Catalysis, Vol. 31, Issue 7, July 2010, pp. 729-738). 
Salciccioli et al. disclose a method for directly producing ethanol from syngas, whose reaction process is carried out in at least one reaction zone, the method comprising:
a)    feeding a raw material containing syngas and dimethyl ether into a first reaction zone or zones to contact with a solid acid catalyst in the first reaction zone or zones, reacting to obtain an effluent containing methyl acetate and/or acetic acid (see paragraphs 0009-0012, 0014, 0024, 0025, 0027, 0032-0035, 0049, 0053 and claims 1-3, 17);
b)    allowing an effluent from a first reaction zone to enter a second reaction zone to contact with a metal catalyst in the second reaction zone and react to obtain an effluent containing methanol and ethanol (see paragraphs 0013, 0015, 0024, 0025, 0033, 0034, 0037, 0049 and claims 1, 4-7, 15, 16);
c)    separating the effluent from the second reaction zone to obtain product ethanol and by-product methanol (see paragraphs 0016, 0017, 0025 and claims 1, 15, 16); and

The molar ratio of carbon monoxide, dimethyl ether and hydrogen in the raw material of Salciccioli et al. overlaps with the claimed range of 2:1:12 (see paragraphs 0032, 0033, and 0053).  The reaction temperature in the first reaction zone and the second reaction zone of Salciccioli et al. encompasses the claimed range of from 215°C to 245°C and the claimed reaction pressure range of from 0.5 MPa to 20 MPa (see paragraphs 0039, 0054 and claims 10-11).  The reaction temperature in the third reaction zone of Salciccioli et al. encompasses the claimed range from 180°C to 420°C and the reaction pressure in the range from 0.1 MPa to 4 MPa (see paragraphs 0042 and 0055).   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Salciccioli et al. disclose the method for directly producing ethanol from syngas as described above, wherein the solid acid catalyst ranges from about 1 to about 90%, which is within the claimed range of 10% to 95% by weight, of the hydrogen-type product and a remaining matrix, (see paragraphs 0035 and 0036); wherein the matrix is one or more selected from alumina, silica, kaolin and magnesia (see paragraph 0036).
Salciccioli et al. disclose the method for directly producing ethanol from syngas as described above, wherein the metal catalyst in the second reaction zone is a copper-based catalyst (see paragraphs 0035, 0037, 0049 and claims 5 and 7).

Salciccioli et al. disclose the method for directly producing ethanol from syngas as described above, wherein the first reaction zone and the second reaction zone are in the same fixed reactor (see paragraphs 0025, 0033 and claim 9).
Salciccioli et al. disclose the method for directly producing ethanol from syngas as described above, wherein the syngas in the raw material is within the claimed ranges from 50% to 100% by volume of carbon monoxide and hydrogen and the one or more inactive gases selected from nitrogen, helium, argon and carbon dioxide are within the claimed ranges from 0% to 50% by volume (see paragraphs 0026-0032 and claim 13).
Salciccioli et al. disclose the method for directly producing ethanol from syngas as described above, wherein the catalyst in the third reaction zone is a solid acid catalyst for preparing dimethyl ether from methanol (see paragraphs 0042-0051).
Salciccioli et al. disclose the method for directly producing ethanol from syngas as described above, wherein the third reaction zone is in a fixed bed reactor (see paragraph 0043).
Salciccioli et al. disclose the method for directly producing ethanol from syngas as described above, but differs from the claimed invention in that the solid acid catalyst is not limited to H-MOR-py.

Liu et al. disclose that carbonylation of dimethyl ether to produce methyl acetate may be carried out in the presence of HMOR or pyridine-modified HMOR (see abstract).   Liu et al. disclose that the presence of pyridine allows for the improvement in the stability of HMOR while keeping a high methyl acetate yield during DME carbonylation (see paragraph 2, lines 12-14 on page 730; paragraphs 1-3 on page 732 and the Conclusions on page 737). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a pyridine-modified HMOR, as the first catalyst in the process of Salciccioli et al., since Salciccioli et al. disclose that the first catalyst may comprise at least one molecular sieve that may preferably be selected from H-MOR and Liu et al. disclose that it is known to carbonylate dimethyl ether to produce methyl acetate in the presence of HMOR or pyridine-modified HMOR.   Further, the skilled artisan would have been motivated to select a pyridine-modified HMOR for the carbonylation of dimethyl acetate to produce methyl acetate, since Liu et al. disclose that the presence of pyridine allows for the improvement in the stability of HMOR while keeping a high methyl acetate yield during DME carbonylation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699